Execution Version


SECOND AMENDMENT
TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”), dated as of September 19, 2019 (the “Second Amendment
Effective Date”), is by and among SM ENERGY COMPANY, a corporation duly formed
and existing under the laws of the State of Delaware (the “Borrower”); each of
the Lenders that is a party hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, by operation of law or as otherwise provided
herein, the “Administrative Agent”).


RECITALS
(A)    The Borrower, the Administrative Agent and the Lenders are party to that
certain Sixth Amended and Restated Credit Agreement dated as of September 28,
2018 (as amended, supplemented, or otherwise modified prior to the date hereof,
the “Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower;
(B)    The Borrower has requested the Credit Agreement be amended to permit it
to enter into Swap Agreements with respect to the price of electricity in order
to minimize the Borrower’s exposure to electrical price volatility; and
(C)    The Administrative Agent and the Lenders have agreed to amend certain
provisions of the Credit Agreement to permit the Borrower to enter into certain
Swap Agreements with respect to the price of electricity, and the Borrower, the
Administrative Agent, and Lenders have agreed to make other amendments to the
Credit Agreement as set forth in this Second Amendment, in each case upon the
terms and conditions set forth in this Second Amendment and to be effective as
of Second Amendment Effective Date.
The parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term that is defined in the Credit
Agreement, but that is not defined in this Second Amendment, shall have the
meaning ascribed to such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Second Amendment refer to the Credit
Agreement.
Section 2.    Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement shall be amended, effective as of the Second Amendment
Effective Date, in the manner provided in this Section 2.
2.1    Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended by inserting the following definitions in appropriate alphabetical
order, which shall read in full as follows:


US 6564842v.5

--------------------------------------------------------------------------------




“Electrical Swap Agreements” means one or more Swap Agreements with respect to
the price of electricity, including congestion.
“Projected Electrical Usage” means, at any time, the Loan Parties’ reasonably
anticipated projected future electrical usage.
“Second Amendment” means that certain Second Amendment to Sixth Amended and
Restated Credit Agreement, dated as of the Second Amendment Effective Date, by
and among the Borrower, the Lenders party thereto, and the Administrative Agent.
“Second Amendment Effective Date” means September 19, 2019.
2.2    Amended and Restated Definitions. The following definitions in Section
1.02 of the Credit Agreement are hereby amended and restated in their entirety
to read in full as follows:
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, the Letter of Credit Agreements, the Letters of Credit and
the Security Instruments.
“Swap Monetization” means assignment, termination, unwinding, monetization or
transfer (by novation or otherwise) of any Swap Agreements in respect of
commodities (other than Electrical Swap Agreements).
2.3    Amended Definition. The definition of “Swap Agreement” in Section 1.02 of
the Credit Agreement is hereby amended to insert “, including Electrical Swap
Agreements,” immediately after the words “any agreement” therein.
2.4    Amendment to Section 3.03(a) of the Credit Agreement. Section 3.03(a) of
the Credit Agreement is hereby amended to delete “Unless and until a Replacement
Rate is implemented in accordance with clause (b) below” and insert in lieu
thereof “Subject to clause (b) below”.
2.5    Amendment to Section 9.17 of the Credit Agreement. Section 9.17 of the
Credit Agreement is hereby amended to (a) delete the word “and” following the
semi-colon at the end of clause (e) thereof, (b) delete the “.” at the end of
clause (f) thereof and insert in lieu thereof “; and” and (c) insert a new
clause (g) in appropriate alphabetical order thereto, which shall read in full
as follows:
(g) Subject to the last paragraph of this Section 9.17, Electrical Swap
Agreements (i) with an Approved Counterparty and (ii) the notional electrical
usage of which (when aggregated with other Electrical Swap Agreements then in
effect) does not exceed 85% of the Projected Electrical Usage for each month
from the date such Electrical Swap Agreement (including each trade or
transaction) is executed; provided, however, that such Electrical Swap
Agreements shall not, in any case, have a tenor of longer than sixty (60)
months.


Second Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 2

--------------------------------------------------------------------------------




2.6    Amendment to Section 9.17 of the Credit Agreement. Section 9.17 of the
Credit Agreement is hereby amended by amending and restating the last two
paragraphs therein to read in full as follows:
If, at the end of any calendar month, the Borrower determines that (a) the
aggregate notional volumes of all Swap Agreements in respect of commodities
(other than Electrical Swap Agreements) for such calendar month (other than
basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) exceeded 100% of actual production of each of (i) crude oil, (ii)
natural gas and (iii) natural gas liquids and condensate, calculated separately,
for such calendar month, or (b) the aggregate notional electrical usage of all
Electrical Swap Agreements for such calendar month (other than locational basis
differential swaps on electrical usage already hedged pursuant to other
Electrical Swap Agreements) exceeded 100% of the actual electrical usage of the
Loan Parties for such calendar month, then in either such case, the Borrower
shall (1) promptly notify the Administrative Agent of such determination, and
(2) if requested by the Administrative Agent or the Supermajority Lenders,
within 30 days after such request, (A) provide an updated report of the type set
forth in the last paragraph of this Section 9.17 with respect to Projected
Volume or Projected Electrical Usage, as applicable, and (B) terminate, create
off-setting positions or otherwise unwind or monetize existing Swap Agreements
such that, at such time, (x) the volumes under commodity Swap Agreements (other
than Electrical Swap Agreements) will not exceed 100% of the Projected Volumes
set forth in the report delivered pursuant to the foregoing clause (A) for the
then-current and any succeeding calendar month covered by such Swap Agreements
and (y) the electrical usage under Electrical Swap Agreements will not exceed
100% of the Projected Electrical Usage set forth in the report delivered
pursuant to the foregoing clause (A) for the then-current and any succeeding
calendar month covered by such Electrical Swap Agreements.
The Borrower shall deliver a certificate of a Financial Officer setting forth,
as of a recent date, a report detailing the Projected Volume and Projected
Electrical Usage for each month during the forthcoming five year period,
together, in either case, with the assumptions used in calculating such
Projected Volume and Projected Electrical Usage, respectively, in form and
substance reasonably satisfactory to the Administrative Agent (a) concurrently
with any delivery of financial statements under Section 8.01(a) and Section
8.01(b), (b) promptly upon the occurrence of any event (including any sale,
transfer, assignment or other disposition of Oil and Gas Properties) that the
Borrower determines in its reasonable discretion would (i) decrease the
aggregate Projected Volume by 5% or more of the aggregate Projected Volume
during the five-year period set forth in the most recent certificate previously
delivered pursuant to the third to last paragraph of this Section 9.17 or (ii)
decrease the aggregate Projected Electrical Usage by 5% or more of the Projected
Electrical Usage during the five-year period set forth in the most recent report
detailing Projected Electrical Usage delivered pursuant to the foregoing clause
(a), and (c) at the election of the Borrower, up to two times during the period
following the delivery


Second Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 3

--------------------------------------------------------------------------------




of the most recent certificate previously delivered pursuant to clause (a) above
(or more frequently, if the Administrative Agent in its reasonable discretion
approves).
2.7    Amendment to Article XII of the Credit Agreement. Article XII of the
Credit Agreement is hereby amended to insert a new Section 12.22 immediately
after Section 12.21 therein to read in full as follows:
Section 12.22    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 12.22, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


Second Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 4

--------------------------------------------------------------------------------




“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
Section 3.    Conditions Precedent. This Second Amendment shall be effective
upon the date of the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section 3,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance:
3.1    Counterparts. The Administrative Agent shall have received counterparts
hereof duly executed by the Borrower and each of the Lenders constituting at
least the Majority Lenders, which may be delivered by the means described in
Section 5.3 (or, in the case of any party as to which an executed counterpart
shall not have been received, email, facsimile, or other written or electronic
confirmation from such party of execution of a counterpart hereof by such
party).
3.2    Fees and Expenses. The Borrower shall have paid to the Administrative
Agent any reasonable out-of-pocket expenses payable to the Administrative Agent
and the Lenders pursuant to or in connection with this Second Amendment in
accordance with Section 12.03(a) of the Credit Agreement.
3.3    No Event of Default or Deficiency. No Event of Default shall have
occurred which is continuing and the Aggregate Revolving Credit Exposures shall
not exceed the Borrowing Base.
3.4    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or its counsel may reasonably request.
For purposes of determining satisfaction of the conditions specified in this
Section 3, each Lender that has signed this Second Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required under this Section 3 to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Second Amendment Effective
Date specifying its objection thereto. The Administrative Agent shall notify
Borrower and each Lender of the Second Amendment Effective Date and such notice
shall be conclusive and binding.


Second Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 5

--------------------------------------------------------------------------------




Section 4.    Reaffirm Existing Representations and Warranties. The Borrower
hereby (a) acknowledges the terms of this Second Amendment and the Credit
Agreement; (b) ratifies and affirms its obligations under, and acknowledges its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect
as expressly amended hereby; and (c) represents and warrants to the Lenders
that, as of the date hereof, after giving effect to the terms of this Second
Amendment: (i) all of the representations and warranties contained in each Loan
Document to which the Borrower is a party are true and correct in all material
respects (or, if already qualified by materiality, Material Adverse Effect, or a
similar qualification, true and correct in all respects) as of the Second
Amendment Effective Date (unless any such representation or warranty relates
solely to a specific earlier date, in which case, such representation or
warranty was true and correct in all material respects (or, if already qualified
by materiality, Material Adverse Effect, or a similar qualification, true and
correct in all respects) as of such earlier date); (ii) no Default or Event of
Default has occurred and is continuing and the Aggregate Revolving Credit
Exposures do not, and will not immediately after giving effect to this Second
Amendment, exceed the Borrowing Base; (iii) since the date of the most recent
balance sheet delivered pursuant to Section 8.01(a) of the Credit Agreement, no
Material Adverse Effect has occurred; (iv) the execution, delivery and
performance by the Borrower of this Second Amendment are within Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
require no consent or approval of, or filing with, any governmental body, agency
or official and do not violate any provision of applicable law or any agreement
binding upon Borrower or any other Loan Party, except for violations of
agreements that would not reasonably be expected to have a Material Adverse
Effect; and (v) this Second Amendment constitutes the valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
(A) the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditor’s rights generally,
and (B) the availability of equitable remedies may be limited by equitable
principles of general application, regardless of whether considered in a
proceeding in equity or at law.
Section 5.    Miscellaneous.
5.1    Confirmation. The provisions of the Credit Agreement (as amended by this
Second Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Second Amendment. This Second
Amendment shall constitute a Loan Document.
5.2    No Waiver. Neither the execution by the Administrative Agent or the
Lenders party hereto of this Second Amendment, nor any other act or omission by
the Administrative Agent or the Lenders or their officers in connection
herewith, shall be deemed a waiver by the Administrative Agent or the Lenders of
any Defaults or Events of Default which may exist on or after the Second
Amendment Effective Date, which may have occurred prior to the Second Amendment
Effective Date or which may occur in the future under the Credit Agreement
and/or the other Loan Documents. Similarly, nothing contained in this Second
Amendment shall directly or indirectly in any way whatsoever either: (a) impair,
prejudice or otherwise adversely affect the Administrative Agent’s or the
Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Loan Documents with respect to any Default or Event of
Default, (b) except as provided herein,


Second Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 6

--------------------------------------------------------------------------------




amend or alter any provision of the Credit Agreement, the other Loan Documents,
or any other contract or instrument, or (c) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument. Nothing in this
Second Amendment shall be construed to be a consent by the Administrative Agent
or the Lenders to any Default or Event of Default. Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.
5.3    Counterparts. This Second Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Second Amendment
by facsimile transmission or other electronic transmission (including .pdf)
shall be as effective as delivery of a manually executed counterpart of this
Second Amendment.
5.4    Expenses. As provided in Section 12.03 of the Credit Agreement and
subject to the limitations included therein, the Borrower hereby agrees to pay
on demand all reasonable out-of-pocket expenses incurred by the Administrative
Agent in connection with the negotiation, preparation, and execution of this
Second Amendment and all related documents, including, without limitation, the
reasonable fees, charges, and disbursements of outside counsel.
5.5    Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
5.6    Severability. Any provision of this Second Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
5.7    No Oral Agreement. This Second Amendment, the Credit Agreement and the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties hereto relating to the subject matter hereof and thereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof and thereof. This Second Amendment, the Credit
Agreement and the other Loan Documents represent the final agreement among the
parties hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
5.8    Governing Law. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


Second Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 7

--------------------------------------------------------------------------------




[Signature Pages to Follow]




Second Amendment to
SM Energy Company Sixth Amended and Restated Credit Agreement
Page - 8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the date first written above.


BORROWER:
SM ENERGY COMPANY





By:    /s/ A. WADE PURSELL    
A. Wade Pursell
Executive Vice President and Chief
Financial Officer








[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




AGENTS AND LENDERS:    WELLS FARGO BANK, NATIONAL
ASSOCIATION, Individually and as
Administrative Agent




By:     /s/ TIMOTHY GREEN    
Name:     Timothy Green
Title:     Director


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------





BANK OF AMERICA, NATIONAL ASSOCIATION, Individually and as Co-Syndication Agent




By:     /s/ ALIA QADDUMI    
Name:     Alia Qaddumi
Title:    Director


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., Individually and as Co-Syndication Agent




By:     /s/ JO LINDA PAPADAKIS    
Name:     Jo Linda Papadakis
Title:    Authorized Officer


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




BBVA USA, Individually and as
Co-Documentation Agent




By:     /s/ JULIA BARNHILL    
Name:     Julia Barnhill
Title:    Vice President


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




COMERICA BANK




By:     /s/ MARK FUQUA    
Name:     Mark Fuqua
Title:    Executive Vice President


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




BARCLAYS BANK PLC




By:     /s/ JAKE LAM    
Name:     Jake Lam
Title:    Assistant Vice President


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA




By:     /s/ GRACE GARCIA    
Name:     Grace Garcia
Title:    Authorized Signatory


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




BOKF, NA DBA BANK OF OKLAHOMA




By:     /s/ GUY C. EVANGELISTA    
Name:     Guy C. Evangelista
Title:    Senior Vice President


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION




By:     /s/ CAMERON BREITENBACH    
Name:     Cameron Breitenbach
Title:    Vice President


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA




By:     /s/ JAMIE MINIERI    
Name:     Jamie Minieri
Title:    Authorized Signatory


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION




By:     /s/ DAVID. M. BORNSTEIN    
Name:     David M. Bornstein
Title:    Senior Vice President


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, HOUSTON BRANCH




By:     /s/ RYAN KNAPE    
Name:     Ryan Knape
Title:    Director




[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION




By:     /s/ JOHN C. LOZANO    
Name:     John C. Lozano
Title:    Senior Vice President


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]

--------------------------------------------------------------------------------





BMO HARRIS BANK N.A.




By:     /s/ PATRICK JOHNSTON    
Name:     Patrick Johnston
Title:    Director


[SIGNATURE PAGE TO SECOND AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT – SM ENERGY COMPANY]